Citation Nr: 0520638	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for disorders of the 
right and left feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from November 1972 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2001 and October 2002 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) located in Chicago, Illinois.  The June 
2001 RO decision found that no new and material evidence had 
been submitted to reopen a claim of service connection for a 
bilateral foot disorder; the October 2002 RO decision denied 
a reopened claim of entitlement to service connection for 
right foot metatarsalgia with history of hallux valgus 
surgery, residuals of surgery on all toes, and fracture of 
the fifth metatarsal bone, left foot metatarsalgia with 
history of hallux valgus surgery on all toes, and fracture of 
the fifth metatarsal bone, and bilateral callosities with 
history of onychomycosis dermatophytosis (disorders of the 
right and left feet).  

In February 2005, the veteran's sworn testimony was obtained 
at a videoconference hearing conducted by the undersigned 
Veterans Law Judge in Washington, D.C., with the veteran at 
the RO (Video Board hearing).  A transcript of this hearing 
is on file.  

Additional evidence was received at the Board in March 2005, 
along with a waiver of adjudication by the office of original 
jurisdiction.  


FINDINGS OF FACT

1.  An unappealed Board decision of February 1996 found that 
no new and material evidence had been submitted to reopen a 
claim of service connection for a bilateral foot disorder on 
the basis that no medical nexus evidence demonstrated that 
the veteran's current feet disorders were the result of his 
prior military service.  

2.  Evidence submitted since the unappealed Board decision of 
February 1996 is not duplicative or redundant, was not 
previously of record, bears directly and substantially upon 
the specific matter under consideration, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the February 1996 Board 
decision, that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for bilateral feet disability, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 3.159, 20.1100 and 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim on appeal; and whether the claim has 
been fully developed in accordance with The Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  

The veteran filed his petition to reopen a claim of service 
connection for disorders of the right and left feet in August 
2000.  The RO issued notice to the veteran of VA's duty to 
assist and other VCAA responsibilities in letters issued in 
April 2002 and July 2002, after the initial adjudication of 
the petition in May 2001, but prior to the readjudication of 
the claim in an October 2002 RO decision.  The October 2002 
RO decision reopened the claim, finding that new and material 
evidence had been submitted, but the reopened claim was 
denied.  As VCAA notice was issued prior to the October 2002 
RO decision, the timing of the notice comports with the 
CAVC's holding in Pelegrini, supra. 

The Board reopens the claim on appeal-action which is 
favorable to the veteran.  The record indicates that the 
veteran has been fully apprised of what evidence would be 
necessary to substantiate the petition to reopen a claim on 
appeal, specifically, evidence necessary to reopen a 
previously denied claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VCAA notices were issued in April 2002 
and July 2002, as noted above.  The veteran was provided with 
a copy of the June 2001 and October 2002 RO rating decisions 
setting forth the general requirements of applicable law 
pertaining to evidence to reopen a claim of service 
connection previously denied.  The general advisement was 
reiterated in the Statement of the Case (SOC) issued in 
August 2003.  

Given the development undertaken by the RO and the fact that 
the Board takes favorable action in reopening the claim, the 
Board finds that the record is ready for appellate review.  


New and Material Evidence  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a);  
See also 38 U.S.C.A. § 7111(a) (a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  

Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  However, 
if new and material evidence is presented or secured with 
regard to a claim that was disallowed, the Board must reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105.  

When a claim to reopen is presented under 38 C.F.R. § 5108, 
the Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.  
New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (Effective prior to August 29, 2001).   

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The provisions of 38 C.F.R. § 3.156 were amended during the 
pendency of this matter, and that the standard for finding 
new and material evidence was changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (38 C.F.R. § 3.156(a)).  
This change in the law is applicable to claims filed after 
August 29, 2001, the effective date of the amendment.  As the 
veteran's petition to reopen a claim was filed in August 
2000, the new criteria do not apply and the old criteria do 
apply.  

Analysis

The veteran's original claim of service connection for a 
bilateral foot disability, to include bilateral hallux 
valgus, postoperative, with callosities, onychomycosis, 
dermatophytosis, and history of bilateral foot fractures and 
plantar warts, was denied by an RO rating decision dated in 
March 1989.  The veteran appealed that decision, and a Board 
decision of March 1990 denied the claim on the basis that any 
in-service foot symptomatology was transitory, and resolved 
on examination at separation from service.  

In February 1994, an RO decision denied the veteran's 
petition to reopen a claim of service connection for 
bilateral foot disability, and the veteran appealed the 
denial of his claim to the Board.  

A February 1996 Board decision found that no new and material 
evidence had been submitted to reopen the claim of service 
connection for a bilateral foot disorder, previously denied 
in the Board's March 1990 decision.  The express basis of the 
February 1996 Board denial was that the new evidence 
demonstrated continued treatment for various current right 
and left foot disorders, but did not provide the required 
evidentiary basis to reopen the veteran's claim-evidence 
that any current foot disorder had its onset in service.  
Notice of the Board's February 1996 decision was issued to 
the veteran in February 1996, the veteran requested that the 
denial be reconsidered, and the motion for reconsideration 
was denied at the Board in May 1996.  

In August 2000, the RO received the veteran's present 
petition to reopen a claim of service connection for a 
bilateral foot disorder.  

In the absence of any further appellate action, the February 
1996 Board decision became final.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 3.159, 20.302, 20.1100 and 20.1105 (2004).  The 
February 1996 decision is not subject to revision on the same 
factual basis and is final as a matter of law, but for new 
and material evidence to reopen the claim.  38 U.S.C.A. 
§ 5108.  

Notwithstanding the RO's apparent reopening of the claim in 
October 2002, the Board has a legal duty to consider the 
issue of whether new and material evidence has been submitted 
to reopen a claim regardless of the RO's action.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Marsh 
v. West, 11 Vet. App. 468 (1998) (Board has de novo 
responsibility to assess its jurisdiction) and Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (Board cannot ignore 
"threshold" issue of new and material evidence).  

The evidence of record at the time of the February 1996 Board 
decision included the veteran's service medical records, 
written and sworn statements of the veteran, various lay 
statements from friends and family members, and medical 
evidence of various current right and left feet disorders, 
without any nexus evidence linking any one disorder to his 
prior military service on any basis.  

As noted by the Board in March 1990, the veteran's service 
medical records show numerous complaints and treatment for 
foot disorders associated with ill-fitting boots.  
Specifically, the veteran was seen in February 1974 for a 
huge plantar wart on the right foot, which was scraped in 
April 1974.  In May 1974, the veteran requested, and was 
apparently granted, permission to wear gym shoes instead of 
military boots.  Examination at that time revealed blisters 
on the insteps and a corn on the left small toe.  The veteran 
again sought treatment for a plantar wart in August 1974, and 
he sought additional treatment for his "feet" in September 
1974.  An undated podiatry evaluation reveals complaints of 
pain over the dorsal foot bilaterally when wearing his 
military boots.  The examiner opined that there was evidence 
of ill-fitting boots.  No additional complaint or treatment 
is indicated, including on examinations at separation from 
service in October 1974.  

Evidence also of record at the time of the February 1996 
Board decision included post-service medical evidence of 
right and left foot metatarsalgia with history of bilateral 
hallux valgus surgery (May 1985), residuals of surgery on all 
toes, bilateral, and fractures of the fifth metatarsal bones, 
bilateral, with bilateral callosities and a history of 
onychomycosis dermatophytosis.  VA examination and X-ray 
studies of the right and left feet in August 1993 revealed 
post-operative changes of the left foot and great toe, a 
right foot deformity and fracture of the fifth metatarsal, 
with notation of posttraumatic arthritis of the 
metatarsophalangeal joints bilaterally.  

The evidence received or obtained into the record since the 
time of the February 1996 Board decision includes copies of 
duplicate service medical records, duplicate statements of 
the veteran of continuous bilateral foot pain since his 
separation from service, duplicate copies of lay statements, 
ongoing private and VA treatment records showing current 
bilateral foot disability, as well as two opposing medical 
nexus opinions-one private medical opinion dated in February 
2002, and one VA medical opinion dated in September 2002.  

Presently, the veteran has submitted medical evidence of a 
medical nexus between current right and left feet disorders 
and the veteran's prior military service - evidence of such a 
linkage not previously of record.  In a February 2002 private 
medical opinion of B. E. Coleman, M.D., it is opined that the 
veteran's documented clinical history, which apparently 
included a review of his service medical records, supports 
the conclusion that his current bilateral foot pain and 
"degenerative changes" are the result of his prior military 
service and ill-fitting boots.  The report includes 
sufficient detail as to appear to have been based upon a 
review of the veteran's service medical records.  

The veteran's claim on appeal is reopened on the basis that 
the February 2002 medical opinion is new and material 
evidence, providing-for the first time, a presumed to be 
credible nexus between the veteran's current disorders of the 
right and left feet, and his military service.  The February 
2002 private medical opinion is not duplicative or redundant 
of evidence of record at the time of the February 1996 Board 
decision, the nexus opinion bears directly and substantially 
upon the specific matter under consideration, and, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim on appeal is 
reopened.  


ORDER

The claim of entitlement to service connection for right and 
left feet disorders is reopened, and the appeal is granted to 
this extent only.  


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the appellant in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 
5107(a).  

Further, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

With regard to the medical evidence of record, the September 
2002 VA medical examiner reported that it was "difficult to 
make a connection between one complaint that is documented in 
a clinic at book camp with a lifelong problem of foot pain."  
(Emphasis added).  On the basis that service medical records 
were thought to show "one" complaint of foot pain, the VA 
examiner opinion that the veteran's current bilateral 
hammertoe deformity was not likely to be related to his prior 
military service.  

However, as is noted above, the record indicates that the 
veteran complained of various foot symptoms on many occasions 
during his military service.  Because the September 2002 VA 
examination was apparently based upon an incomplete reading 
of the record, it is not sufficient.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).


The February 2002 private medical nexus opinion provided no 
current diagnosis other than bilateral degenerative 
"changes" of unspecified bones of the great toes and other 
bones of the feet.  Similar insufficiencies can be found on 
the most recent VA examination of record, dated in September 
2002.  

On VA examination in September 2002, the diagnosis was 
bilateral hammertoe deformities, but the examiner made no 
statement as to the severity of the veteran's complaints of 
right and left foot pain, and the report is silent as to the 
etiology of the veteran's other well-documented right and 
left foot diagnoses, including degenerative changes, hallux 
valgus deformities and surgery, plantar warts, bunions and 
bunionectomy surgery, metatarsalgia, bilateral fractures of 
the fifth metatarsal bones, bilateral callosities, 
onychomycosis and dermatophytosis.  Although X-ray studies of 
the feet were obtained on VA examination in September 2002, 
no X-rays were associated with the VA examination report.  
The Board notes that VA X-ray studies of August 1993, as with 
the private examination report of February 2002, suggest the 
existence of degenerative changes of the feet.  

Given the above, the veteran should be scheduled for a VA 
examination of the feet, to include copies of X-ray studies 
of the feet, as well as medical nexus opinions which are 
based upon a careful review of the veteran's documented 
clinical history.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any foot disorder from 
October 1974 to the present.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information, not 
duplicative of evidence already received, 
should be associated with the claims 
file.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the VBA AMC 
should schedule the veteran for a VA 
examination by an appropriately qualified 
physician to ascertain the current 
nature, etiology, and extent of severity 
of any and all foot disorders found on 
examination, to include a statement as to 
the etiology of any right or left foot 
pain, with reference to the veteran's 
documented clinical history of hallux 
valgus deformities and surgery, plantar 
warts, bunions and bunionectomy surgery, 
metatarsalgia, and bilateral fractures of 
the fifth metatarsal bones, bilateral 
callosities.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  If necessary, all clinical 
studies should be conducted and a copy of 
which should be associated with the 
requested examination report.  

The examiner is requested to perform the 
following and provide a complete 
rationale for each opinion rendered-with 
reference to the documented clinical 
history, specifically to include 
reference to the veteran's service 
medical records, VA treatment records of 
May 1985, August 1990, August 1993, and a 
private examination report of February 
2002.  

(a) Determine whether there are 
clinical, objective indicators of 
the existence of any residuals of 
the veteran's foot disorders in 
service, to include ill-fitting 
boots.  

(b) The examiner should then 
identify the nature and extent of 
functional limitations resulting 
from any service-connected foot 
disorder, to include any 
degenerative "changes" or 
traumatic arthritis, if found on 
examination.  All opinions expressed 
by the examiner must be accompanied 
by a complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for disorders of the 
right and left feet, on a de novo basis.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


